



COURT OF APPEAL FOR ONTARIO

CITATION:  Nortel Networks Corporation (Re), 2016 ONCA 749

DATE: 20161014

DOCKET: M46504

Hoy A.C.J.O., Benotto and Huscroft JJ.A.

In the matter of the
Companies Creditors Arrangement
    Act
, R.S.C. 1985, c.C.36, as amended

And in the matter of a plan or arrangement of
    Nortel Networks Corporation, Nortel Networks Limited, Nortel Networks Global
    Corporation and Nortel Networks Technology Corporation

BETWEEN

SNMP Research International Inc. and SNMP
    Research Inc.

Claimants

and

Nortel Networks Corporation, Nortel Networks
    Limited, Nortel Networks Global Corporation and Nortel Networks International
    Corporation and Nortel Networks Technology Corporation

Debtors

Heard: In writing on October 3, 2016

ENDORSEMENT

[1]

This motion for leave to appeal arises out of the Nortel insolvency.

[2]

SNMP Research International Inc. and SNMP Research Inc. (collectively,
    SNMP), licenced its software products to Nortel to use in its computer
    networks. Nortels use of the software was governed by a 1999 licence agreement
    that provided, among other things, that Nortel would keep SNMPs source code
    strictly confidential. When Nortels assets were sold during the
CCAA
proceedings beginning in 2009, some of SNMPs source code was transferred along
    with those assets. Nortel acknowledged that it was not authorized to provide
    source code to anyone, and that in doing so it breached its licence agreement
    with SNMP. SNMP sued Nortel, advancing two claims: one for disgorgement of
    profits attributable to the unauthorized transfer of SNMPs intellectual
    property (the profits claim), and one for damages for breach of contract,
    copyright infringement and breach of confidence (the damages claim). The
    profits claim is valued at $86 million. The damages claim is for a
    comparatively much smaller amount.

[3]

The supervising judge granted partial summary judgment to Nortel and
    dismissed the profits claim. He ordered that the damages claim be held in
    abeyance for six months pending ongoing discovery in a parallel U.S.
    proceeding.

[4]

In dismissing the profits claim, the supervising judge held that while
    Nortel had infringed SNMPs copyright, SNMP failed to show that Nortel profited
    from the unauthorized transfer of SNMPs intellectual property. Instead, the
    evidence established that the companies that bought Nortels assets knew they
    were not buying SNMPs software and would instead have to negotiate licencing
    fees with SNMP directly.

[5]

SNMP now seeks leave to appeal.

[6]

Leave to appeal is granted sparingly in
CCAA
proceedings and
    only where there are serious and arguable grounds that are of real and
    significant interest to the parties. In considering whether leave should be
    granted, the court will consider:

(a)

whether the proposed appeal is
prima facie
meritorious or
    frivolous;

(b)

whether the point on the proposed appeal is of significance to the
    practice;

(c)

whether the point on the proposed appeal is of significance to the
    action; and

(d)

whether the proposed appeal will unduly hinder the progress of the
    action.

See, for e.g.:
Re Stelco Inc.
(2005), 75 O.R.
    (3d) 5 (C.A.), at para. 24;
Re Timminco Ltd.
, 2012 ONCA 552, 2 C.B.R.
    (6th) 332, at para. 2.

[7]

We conclude that leave should not be granted.

[8]

On the first factor, the proposed appeal turns on the supervising
    judges findings of fact about the sufficiency of the evidence SNMP marshalled
    to oppose Nortels motion for summary judgment. Those findings are entitled to
    deference and cannot be disturbed on appeal absent palpable and overriding
    error:
Hryniak v. Mauldin
, 2014 SCC 7, [2014] 1 S.C.R. 87, at para.
    81. We see no such error in the supervising judges reasons.

[9]

Our conclusion on the second factor follows from our conclusion on the
    first. Contrary to SNMPs submissions, the proposed appeal turns on the
    particular facts of this case and does not raise broader issues about the intersection
    of copyright law and insolvency law. The supervising judges decision does no
    more than decide that in this case, on these facts, SNMP did not meet its
    burden under s. 35(2) of the
Copyright Act
, R.S.C. 1985, c. C-42, to
    prove that Nortel derived revenues from its infringement of SNMPs copyright.
    The proposed appeal does not raise issues of significance to the practice.

[10]

On the third factor, we observe that this court very recently refused
    leave to appeal in another Nortel matter, one which addressed the allocation of
    some $7.3 billion in proceeds from the sale of Nortels assets:
Re Nortel
    Networks Corporation
, 2016 ONCA 332, 130 O.R. (3d) 481, leave to appeal to
    S.C.C. requested. In that case, the court observed that even if the allocation
    issue was significant to the
CCAA
proceeding, that factor, standing
    alone, was insufficient to warrant granting leave. The court observed, at para.
    95: To perhaps state the obvious, typically parties tend to seek leave to
    appeal a decision that is of significance to an action.

[11]

Finally, this motion for leave has to be considered in the context of
    the Nortel litigation as a whole. As this court emphasized in the allocation
    decision, these proceedings have dragged on for several years, to the detriment
    of individuals and businesses awaiting a resolution. The fact that this is a
    liquidation rather than a restructuring does not render the delay immaterial.
    Given our conclusions on the other three leave factors, we are not satisfied
    that a further delay is justified in these circumstances.

[12]

For these reasons, the motion for leave to appeal is dismissed.

[13]

The responding party shall be entitled to its costs of the motion, fixed
    at $1,500.

Alexandra
    Hoy A.C.J.O.

M.L. Benotto J.A.

Grant Huscroft J.A.


